Citation Nr: 1517058	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-19 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In his July 2013 substantive appeal, the Veteran requested a Board videoconference hearing.  In May 2014, he withdrew his hearing request.  38 C.F.R. § 20.704(d) (2014).

In July 2014, the Veteran's representative requested an additional 90 days to submit additional evidence following response to a FOIA request.  In September 2014, the FOIA request was fulfilled, and in October 2014, the Veteran's representative submitted additional argument and evidence and requested that the Board proceed with a decision.  At that time, the representative explicitly waived "any remaining time to send additional evidence or arguments."  Thus, the Board finds that no action on the July 2014 motion for additional time is necessary, and it may proceed with the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, to include depression and alcohol dependence, the Board finds that additional development is required prior to appellate review.

Initially, the Veteran's service personnel records have not yet been obtained.  As the Veteran asserts that Article 15 punishments he received in service are related to or indicative of psychiatric problems, those records should be obtained on remand.  It does not appear that all efforts were made to obtain those records based on an April 2014 notation that discharge records were not needed per the DRO.

Next, the Veteran should be afforded a VA examination.  In this regard, post-service treatment records show treatment for depression beginning around July 2005, and periodic treatment thereafter for recurrent major depressive disorder.  Additionally, while available service treatment records are negative for psychiatric complaints, diagnoses, or treatment, there is some evidence to support the Veteran's assertion that he experienced psychiatric symptoms in service.  The Veteran's mother has submitted statements attesting to a change in his behavior after he joined the military.  Additionally, the Veteran has reported being punished in service for alcohol-related problems, and during post-service treatment for chemical dependency between 1992 and 1994, the Veteran reported that "he tended to drink when he was feeling depressed or lonely."  He also reported at that time that "he kept one step ahead of treatment while in the military," and notably no diagnosis other than chemical dependence was rendered in 1992.  Nevertheless, the Board finds that an examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Additionally, an opinion should be obtained as to whether the Veteran's service-connected tinnitus has caused or aggravates his current psychiatric disorder, as indicated in a September 2014 private opinion.  38 C.F.R. § 3.310.  While that private examiner, as well as a July 2013 private examiner, have offered opinions in support of the Veteran's claim on appeal, the Board finds that the opinions were insufficiently supported by rationale or supported by facts elsewhere contradicted in the record to serve as a basis on which to establish service connection at this time.

Next, relevant ongoing medical records should be requested. 38 U.S.C.A. §  5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In this regard, the only VA treatment note of record has been submitted by the Veteran himself.  Additionally, it appears that there are outstanding private records.  A July 2013 statement from a private provider indicates ongoing treatment of the Veteran for depression at least as early as July 2005, but also notes that electronic records only go back that far; thus, there could be non-electronic records relating to depression prior to July 2005.  Additionally, in February 2008, the Veteran reported receiving counseling at "HDC," and September 2014 statements from a former coworker suggest that the Veteran was treated for depression during the years he worked with the Veteran from 1994 until 2007.  Therefore, the Veteran should therefore be asked to identify all sources of psychiatric treatment since service.  

In addition, given evidence of a work-related investigation into the Veteran's substance abuse that is part of his current claim, his employment records and any records related to the Veteran's chemical dependency treatment from 1992 to 1994 referenced in the February 1995 investigative report should be obtained. 

Finally, with respect to the issues of service connection for hypertension, sleep apnea, and headaches, those claims were denied in a November 2014 rating decision.  In December 2014, the Veteran filed a timely notice of disagreement with those denials.  Accordingly, the Board will remand those issues to the RO for the issuance of a statement of the case (SOC). See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Request from official sources the Veteran's complete service personnel and medical records.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for any psychiatric disorder since service, to include HDC; the Family Practice Medical Center in Willmar, Minnesota, from 1992 to 1994; and Gateway Family Health Clinic prior to July 2005.

After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  VA treatment records dating since January 2014 should be obtained.  
If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

3.  After securing the necessary release, request employment records related to the Veteran's psychiatric disorder, to include substance abuse problems.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to obtain an opinion as to the nature of the Veteran's psychiatric disorder and whether such is related to service. 

After reviewing the claims file and examining the Veteran, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder had its onset in service or can otherwise be etiologically attributed to service.  In providing his or her opinions, the examiner should address the in-service punishment for alcohol-related offenses, the post service report that the Veteran drinks when depressed or lonely, and the lay statements attesting to a change in the Veteran's behavior in service, particularly relating to alcohol use.  A rationale for each opinion reached should be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it should be so stated.

5.  After undertaking any other needed development, the AOJ should thereafter readjudicate the psychiatric claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case. An appropriate period of time should be allowed for response before the appeal is returned to the Board.

6.  The AOJ should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on the issues of service connection for hypertension, sleep apnea, and headaches, (if he so desires) by filing a timely substantive appeal.  The issues should be returned to the Board only if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




